Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Examiner’s Amendment is for clarification and is the same as that posted 2021-02-22 except for the addition of the phase  “(first occurrence)”  after the term ‘ “a” ’ in each of the amendments to claim 1, line 5 and claim 10, line 11, below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/11/2021 in response to an interview with Stanley Erjavac on 02/03/2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 5, “a” (first occurrence) has been replaced by  --an elongate--  ;
Claim 1, line 7,  --elongate--  has been inserted after “of”;
Claim 1, line 7,  --, including first branch air flow passages on a first side of the trunk air flow passage and second branch air flow passages on a second side of the trunk air flow passage opposite the first side--  has been inserted after “passages”;
Claim 1, line 9,  --wherein the ventilation sheet main body is a one-piece single layer that comprises an upper portion and a lower portion encapsulating the trunk air flow 
Claim 1, line 16,  --each of--  has been inserted before “the trunk”;
Claim 1, line 17, “along” has been replaced by  --lengthwise in--  ;
Claim 1, line 17,  --an upper surface of--  has been inserted after “parallel to”;
Claim 1, line 17, “.” has been replaced by  --, and--  ;
Claim 1, after line 17,  --the surface of the ventilation sheet main body and the upper surface of the seat pad are coplanar.--  has been inserted;
Claim 9 has been canceled;
Claim 10, line 11, “a” (first occurrence) has been replaced by  --an elongate--  ;
Claim 10, line 13,  --elongate--  has been inserted after “of”;
Claim 10, line 13,  --, including first branch air flow passages on a first side of the trunk air flow passage and second branch air flow passages on a second side of the trunk air flow passage opposite the first side--  has been inserted after “passages”;
Claim 10, line 15,  --wherein the ventilation sheet main body is a one-piece single layer that comprises an upper portion and a lower portion encapsulating the trunk air flow passage and the plurality of branch air flow passages,--  has been inserted after “each other,”
Claim 10, line 22,  --each of--  has been inserted before “the trunk”;
Claim 10, line 23, “along” has been replaced by  --lengthwise in--  ;
Claim 10, line 23,  --an upper surface of--  has been inserted after “parallel to”;
Claim 10, line 23, “.” has been replaced by  --, and--  ;


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636